Simmons Company Comments on Preliminary Third Quarter Results Simmons Bedding Company Seeks Amendment to Senior Credit Facility ATLANTA, October 21, 2008 – Simmons Company (the “Company”), the holding company for Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium-branded bedding products, announced today that it plans on releasing its third quarter 2008 financial results on November 11, 2008.The Company anticipates the following results for its third quarter of 2008: · Net sales ranging from approximately $273 million to $278 million, down between 10% – 13% compared to the same period of 2007; · Adjusted EBITDA (as defined under Simmons Bedding’s senior credit facility) ranging from approximately $31 million to $34 million.Adjusted EBITDA for the third quarter of 2008 was negatively impacted by a $3.6 million bad debt expense charge associated with the bankruptcy of Mattress Discounters during the quarter; · As of September 27, 2008, the Company estimates its cash on hand to be between approximately $62 million to $64 million and the Company’s $75 million revolving credit facility was fully drawn; and · As of September 27, 2008, the Company’s debt was approximately $984 million (approximately $745 million at the Simmons Bedding level). Simmons Bedding has notified its senior lenders under its senior credit facility that it does not expect to be in compliance with the maximum leverage ratio covenant set forth in the senior credit facility as of September 27, 2008.The senior credit facility provides for a $75.0 million revolving loan facility and a $465.0 million tranche D term loan facility.Simmons Bedding is seeking the consent of its senior lenders to amend its senior credit facility, to among other things, waive the September 27, 2008 covenant breach and amend certain future maximum leverage ratio and minimum cash interest coverage ratio covenants to provide more financial flexibility. Safe Harbor” Statement under Private Securities Litigation Reform Act of 1995: This press release includes forward-looking statements that reflect Simmons Company and its subsidiaries (collectively referred to as “Simmons”) current views about future events and financial performance. Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this press release speak only as of the date of this report. These forward-looking statements are expressed in good faith and Simmons believes there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.
